                Case 20-10343-LSS               Doc 6116        Filed 08/25/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                      Debtors.
                                                                    Re: Docket No. 5947


       CERTIFICATION OF NO OBJECTION REGARDING SEVENTH MONTHLY
       APPLICATION OF ROCK CREEK ADVISORS LLC, PENSION FINANCIAL
     ADVISORS TO THE TORT CLAIMANTS’ COMMITTEE, FOR ALLOWANCE OF
      COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
                    FROM JULY 1 THROUGH JULY 31, 2021
                          (NO ORDER REQUIRED)

                  The undersigned hereby certifies that, as of the date hereof, no answer, objection

or other responsive pleading has been received to the Seventh Monthly Application of Rock Creek

Advisors LLC, Pension Financial Advisors to the Tort Claimants’ Committee, for Allowance of

Compensation and Reimbursement of Expenses for the Period from July 1 through July 31, 2021

(the “Application”) filed on August 10, 2021 [Docket No. 5947]. The undersigned further

certifies that the Court’s docket in this case has been reviewed and no answer, objection or other

responsive pleading to the Application appears thereon. Pursuant to the notice of Application,

objections to the Application were to be filed and served no later than August 24, 2021 at 4:00

p.m. prevailing Eastern Time.

                  Pursuant to the Order (I) Approving Procedures for (A) Interim Compensation

and Reimbursement of Expenses of Retained Professionals and (B) Expense Reimbursement for




1  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:235796.1 85353/002
                Case 20-10343-LSS       Doc 6116     Filed 08/25/21      Page 2 of 2




Official Committee Members and (II) Granting Related Relief [Docket No. 341] entered on April

6, 2020, the Debtors are authorized to pay Rock Creek Advisors LLC $36,108.00 which

represents 80% of the fees ($45,135.00) and $0.00 which represents 100% of the expenses

requested in the Application, for the period from July 1, 2021 through July 31, 2021, upon the

filing of this Certification and without the need for entry of a Court order approving the

Application.

Dated: August 25, 2021                        PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ James E. O’Neill
                                              James I. Stang (CA Bar No. 94435)
                                              Robert B. Orgel (CA Bar No. 10187)
                                              James E. O’Neill (DE Bar No. 4042)
                                              John W. Lucas (CA Bar No. 271038)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: jstang@pszjlaw.com
                                                     rorgel@pszjlaw.com
                                                     joneill@pszjlaw.com
                                                     jlucas@pszjlaw.com

                                              Counsel for the Tort Claimants’ Committee




                                                 2
DOCS_DE:235796.1 85353/002
